Case 1:14-cv-02887-JLK-MEH Document 216 Filed 10/03/19 USDC Colorado Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 14-cv-02887-JLK-MEH

  ALEJANDRO MENOCAL,
  MARCOS BRAMBILA,
  GRISEL XAHUENTITLA,
  HUGO HERNANDEZ,
  LOURDES ARGUETA,
  JESUS GAYTAN,
  OLGA ALEXAKLINA,
  DAGOBERTO VIZGUERRA,
  DEMETRIO VALEGRA, on their own behalf and on behalf of all others similarly situated,

         Plaintiffs,

  v.

  GEO GROUP, INC.,

         Defendant.


                                        MINUTE ORDER

  Entered by Michael E. Hegarty, United States Magistrate Judge, on October 3, 2019.

          Pursuant to Senior Judge Kane’s Amended Order of Reference (ECF 214) this matter has
  been referred to a United States Magistrate Judge to, among other proceedings, hear and determine
  discovery motions. I and other Magistrate Judges require that, when a discovery dispute arises in
  a referred case, the Magistrate Judge first engages in an informal Discovery Conference before
  any motion for an order relating to a discovery dispute may be filed. See, e.g., MEH Prac. Stds.
  III.C.

          Therefore, Plaintiffs’ Motion to Compel Rule 30(b)(6) Deposition and Inspection with
  Video Recording [filed May 30, 2019; ECF 181] and Plaintiffs’ Motion to Compel Production of
  Documents and Enforce this Court’s Prior Order [filed September 24, 2019; ECF 207] are denied
  without prejudice. The Court will hold an informal Discovery Conference on the issues raised
  in these motions on Friday, October 18, 2019 at 10:30 a.m. in Courtroom A501 on the fifth floor
  of the Alfred A. Arraj United States Courthouse, 901 19th Street, Denver, Colorado.

         Counsel for the parties shall appear in person unless otherwise permitted to appear by
  telephone on a showing of good cause.

        Please remember that anyone seeking entry into the Alfred A. Arraj United States
  Courthouse will be required to show a valid photo identification. See D.C.COLO.LCivR 83.2(b).
Case 1:14-cv-02887-JLK-MEH Document 216 Filed 10/03/19 USDC Colorado Page 2 of 2



         If, at the conclusion of the informal Discovery Conference, the Court determines the issues
  require the submission of a formal motion or motions, the Court will give leave to file such a
  motion.

         Also before the Court pursuant to Senor Judge Kane’s referral is “Defendant’s Motion for
  Leave to File Surreply in Opposition to Plaintiffs’ Motion to Compel (ECF 181)” (ECF 193).
  Defendant seeks leave to respond to “an incomplete factual background in Plaintiffs’ Reply Brief”
  and “new arguments regarding the procedural propriety” of Defendant’s objection to Plaintiffs’
  Notice of Deposition. Defendant’s Motion [filed July 11, 2019; ECF 193] is granted in part and
  denied in part. The Court shall consider Subsection I.B. of Defendant’s Surreply, filed at ECF
  193-1, which responds to the new legal argument raised in Plaintiffs’ Reply as to the procedural
  propriety of Defendant’s objections. The Court shall not consider the remainder of Defendant’s
  Surreply.




                                                  2
